United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 14, 2003

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-20175
                           Summary Calendar



MASSOOD DANESH PAJOOH,

                                      Plaintiff-Appellant,

versus

JEFFERY J. BOBCOK; MELINDA HARMON, United States District
Judge, for the Southern District of Texas Houston Division;
RICHARD KUNIANSKY, Kuniansky Karahan & Rozan, sued individually
and in his firm; JERRY E. SMITH, individually, and as Circuit
Judge for United States Court of Appeals for the Fifth Circuit;
EDITH JONES, Individually and as Circuit Judge for the
United States Court of Appeals for the Fifth Circuit; EMILIO
GARZA, Individually and as Circuit Judge for the United
States Court of Appeals for the Fifth Circuit; JOHN DOE;
THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT;
THE UNITED STATES JUSTICE DEPARTMENT; THE UNITED STATES DISTRICT
COURT HOUSTON DIVISION,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-1799
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Massood Danesh Pajooh, former federal prisoner # 72872-079 and

a detainee at the Tensas Parish Detention Center, appeals the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissal    of   his   Bivens**   action   for   lack   of   subject   matter

jurisdiction and for failure to state a claim.                FED. R. CIV. P.

12(b)(1), (6). Pajooh challenges the district court’s dismissal of

his claims against the district court judge, the judges of this

court, the Assistant United States Attorney, and his retained

counsel.     He also argues that the district court should have

granted declaratory relief and should have released him on bond

pending the Bivens action.

     Pajooh does not brief the issue of the district court’s

dismissal of his claims against the district court case manager as

barred by absolute immunity; the issue of the dismissal of his

claims against the Department of Justice and the federal courts; or

the issue of the dismissal of his conspiracy claims.             Those claims

are abandoned.      See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9).       Pajooh has also abandoned the

issue of the court’s dismissal of his claims for damages as barred

by Heck v. Humphrey, 512 U.S. 477 (1994).

     The district court did not err in dismissing Pajooh’s claims

against the district court judge, the judges of this court, and the

Assistant United States Attorney as barred by absolute immunity.

See Mays v. Sudderth, 97 F.3d 107, 110-11 (5th Cir. 1996); Boyd v.

Biggers, 31 F.3d 279, 284-85 (5th Cir. 1994).




     **
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).

                                      2
Pursuant to Heck, 512 U.S. 477 (1994), Pajooh’s claims against

retained counsel Kuniansky have not accrued.     Stephenson v. Reno,

28 F.3d 26, 27-28 (5th Cir. 1994).       Moreover, retained trial

counsel was not acting under color of state law.       See Mills v.

Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988).

     Declaratory relief is not available to attack a federal as the

improper result of a violation of civil rights.      See Johnson v.

Onion, 761 F.2d 224, 225-26 (5th Cir. 1985).   The issue of Pajooh’s

release pending the Bivens action is moot.     Pajooh’s motion for a

change of venue is DENIED.

AFFIRMED.




                                3